 

Case 20-10343-LSS Doc 4865 Filed 05/24/21 Page1of8

SCN THe DO -S.Distnc4 Covet
pisteyct 3 ' 7

Of Deleware

 

IN PES ISSA. ery

case # 2Oo-lO5S4S [LSsos)

) -

CENEAL Nott ce

40 40 LOUIS it

1YWMY 7
409 ADL an

WUNVG Si)

19

{3

"136 WY 42 AvW L202

G3 jis

 
Case 20-10343-LSS Doc 4865 Filed 05/24/21 Page 2 of 8

 

JWL

Pachulski Stang Ziehl & Jones LLP

LIMITED LIABILITY PARTNERSHIP
150 California Street, 15th Floor
San Francisco, CA 94111-4500

 

 

 
 

Case 20-10343-LSS Doc 4865 Filed 05/24/21 Page 3 of 8

CERTIFIED TRANSCRIPT

 

~ 8a
_ er C é ?
< A Ow KL ¢ c HM tread
= ae ie re oe
7 c rot
\ i} bet sre an)’ .
BOY SCOUTS OF AMERICA

OFFICIAL TORT CLAIMANTS COMMITTEE TOWN HALL
APRIL 08, 2021

 

 

Court Reporting ¢ Video

310.230.9700 ¢ els@elitigationservices.com
www.elitigationservices.com
Ww hO

On nu

10

11

12

13

14

15

16

 

| hereby certify that the foregoing is a true and correct transcription of the audiotape labeled

Case 20-10343-LSS Doc 4865 Filed 05/24/21 Page 4 of 8

BOY SCOUTS OF AMERICA
OFFICIAL TORT CLAIMANTS COMMITTEE TOWN HALL | APRIL 08, 2021

 

GMT20210409-000012_Recording_1538x992 - 25.

Date

04/16/2021 Jo Norris

Printed Name

 

 

Signature

 

BSOA | OFFICIAL TORT CLAIMANTS COMMITTEE TOWN HALL | eLitigation Services, Inc.
www .elitigationservices.com
310.230.9700 * els@elitigationservices.com

 

 
  
  
   
  

Case 20-10343-LSS Doc 4865 Filed 05/24/21 Page5of8

T pecieved this _notice/tanscript

Pome. WE CIAMS TOUUN- reat —

obey. IT GAYE Ne AN UNoeCsTard WO)

Or _Craprer \\ 2 Agee with (uPce

MSs. Silverstein: NO Dovbttnat The

| BSA wst sunive MNS ANA _
{MUSt CONFINVE, therefere clApec |

\ wes, ‘Senige (arom ey aeaseen
OF wWNAT I yeAD) FIOM Wet =

__ |UNDeCStanch? Chapter i ALIGNS BSA.
__ fF _cominve, but it assesses yts_
PSSEIS €ocganzes “hem Iw A AY

 

tp Ne VES appresed

‘Olljoas toyamres, a NOMEN Zoek well

AVOTINS rOSUaKice, Z00 Wi) in CASH _

Fen oF extfa7Zy } Carona!
up to 4 0,600 ; 940-00

IN OMS

Ying, Around whic \s NOXWiNS

To rem. AND Shill FUNctION as Q

emtity oer These pryceecltAys
win CAnps/fconse \s + income TS

—_ | eunp “nen Not biecaess. - “4 —— _)

Clo UNON 4 op DOCS

———— = Se es

 

 

 
 

Case 20-10343-LSS Doc 4865 Filed 05/24/21 Page 6of8

(0

| beSHON “Helm > \ O \j\ '* {2 a S S on . ; S O
L\l wAkes sensertro Me.

#P TI Wave wot SPN of pecneved
Hne pisclosure Statement as T

Iexy?laimed IN MY eVIGS  GQ&secHgNn.
Fre asit®d For it! & Tm 4A prisoner
FAN The CouMy FAIL FAM Not Alawed TH
occess AN frm of [Aw |oreacy fintne

AS © previaish StatedPam wing my best:

All ac Say is this- © chd sions
iM IOet WAL ' Ay

  

Houlevee.. 5 have No neared ON titre,
From ThRM AFiel MA na tnose fo
them, SO, Te ASSuUMe hen Te WY
lottaorens \but GM Not 1007 sure
cE WANS They Fos" VOC? - “Tt We
AD He HD My behale teweveler
RIFADOPT Wer Erin's
  

    

Case 20-10343-LSS Doc 4865 Filed 05/24/21 Page 7 of8
7
tyust IN CASe T WA/e ied 4cantinu?

te Fle pO Ger EUlings cy COUNSe | -Biiags

Te watt this caurt ereiched cetions te
File, recoanize P S@ND VE Notices
4p oo.

4S ct tzqes Up TR  Bo- HS DANS
sometimes fer ye to preceve myAi|
(gore lack of StAFE) SO heac=Htt tN

MAING,

FL Te A\SO Abop! pachulsk: Stans
Zieh) ethele oFeciAl tert claimants
town atl, There Filth4s;P? ADVocAcy To
WAN Ahe Court WD cecosmize. (TAS

Vlas thAt ney ApvacAte on behalf
St ME; iNClVOING TheiC Tras¢ los CE

CQ\eCTlON.

“AT ApPears te me -tnewc olayec tien is
biASed on TEN KNOW THE VAC? AbpralsA |
re BSA property AND -ne propdsAl
$s +Dea_ lous. ESPECIAL tm O& SVIVINGC
me of AU FINS of Abuse 4 CLAIMS
ro have to agree

\

 

     
 

1G:US Bankrunt ly Court

a 7 - J pt et f , >, T o

AV OAS
eee nf * | INNSA tad

j rg f
LOG (YA +b CI82 NG. I , Aci

Gls

 

Case 20-10343-LSS Doc 4865 Filed 05/24/21 Page 8 of 8

 
